Appellant was convicted in the Criminal District Court of Williamson county of selling intoxicating liquor, and his punishment fixed at two years in the penitentiary.
There is a bill of exceptions complaining that the State witness who bought liquor from appellant was asked if he had ever been a Texas ranger. We do not observe any harm from the question and answer.
We do not think the question asked State witness as to what he did after he got the whisky from appellant, presents any error. The witness stated that he left appellant and came back to Georgetown and turned the whisky over to a deputy sheriff.
Appellant's chief complaint seems to be of the fact that while his brother was testifying for the defense he was asked if defendant had not been making whisky up there and selling it, to which he replied he did not know anything about what he had been making, whereupon the State's attorney said to him: "Well, they captured a still up there in his yard, didn't they?" Objection to this last question was sustained. But it is urged that the asking of this question was harmful. The bill is qualified by the statement that the witness was offered by the defense as a character witness, and that the purpose of the cross-examination was to test the knowledge of the witness as to violations of the law which if known to said witness would weaken the force of his testimony. The witness was not asked what the reputation of appellant was in regard to making or selling whisky, which is the matter announced as objectionable in Gothard v. State, and Burns v. State, 252 S.W. Rep., 508, cited and relied upon by appellant. In those cases we simply said that one on trial for a felony, *Page 175 
could not be attacked by direct proof that he had a bad reputation in the community in which he lived for doing these things which constituted the crime charged against him. The principle involved in the question before us is very different. The State sought to test the knowledge of the brother that appellant had been making and selling whisky by asking as to matters known to the witness.
Appellant's brother was also asked if he knew appellant's general reputation in the community in which he resided for being a peaceable and law-abiding citizen. This is complained of. It appears from the record that appellant had filed an application for a suspended sentence. This put his general reputation as a peaceable, law-abiding citizen in issue. Overby v. State, 242 S.W. Rep., 213. There was no error in the State asking appellant's brother in regard to the matter under discussion. What we have just said is true of the testimony of witnesses Allen and Russell who testified that appellant's reputation in the community in which he lived for being a peaceable, law-abiding citizen was bad.
The evidence amply supports the verdict and seems to show without dispute that at the time charged in the indictment witness for the State bought from appellant whisky for which he paid him $6.50.
The judgment will be affirmed.
Affirmed.
                          ON REHEARING.